—Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 24, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court correctly determined that the warrantless entry by the police into his apartment was justified under the emergency doctrine (see, People v Mitchell, 39 NY2d 173, cert denied 426 US 953; People v Hodge, 44 NY2d 553; People v Taper, 105 AD2d 813). The hearing court was also correct in finding that even if the warrantless entry were not so justified, suppression was not required because the defendant voluntarily consented to it (see, People v Smith, 239 AD2d 219; People v Brown, 234 AD2d 211, affd 91 NY2d 854; People v Gonzalez, 222 AD2d 453; People v Washington, 209 AD2d 817; People v Satornino, 153 AD2d 595). Consequently, those branches of the defendant’s omnibus motion which were to suppress both physical evidence and his statements were properly denied. Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.